[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 31, 2009
                              No. 08-12070                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 95-03039-CR-3-RV-MD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WENDELL CRAWFORD,
a.k.a. Nut,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (March 31, 2009)

Before BIRCH, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     This appeal results from Wendell Crawford’s second motion for a sentence
reduction under 18 U.S.C. § 3582(c)(2). We rejected Crawford’s first motion on

the grounds that Amendment 591to the United States Sentencing Guidelines did

not affect his sentence. See United States v. Crawford, 243 Fed. Appx. 476, 482

(11th Cir. 2007) (per curiam). He then filed pro se this § 3582(c)(2) motion based

on Amendment 706, which reduced by two levels the base offense level for certain

crack cocaine offenses. R1-390. The district court granted his motion and reduced

his sentence to 235 months of imprisonment – the minimum term of his amended

guideline range.1 R1-392.

       Crawford, represented by counsel on appeal, contends that the advisory

nature of the sentencing guidelines permitted the district court to impose a new

sentence below the amended guideline range. This issue is now foreclosed by our

decision in United States v. Melvin, No. 08-13497, ___ F.3d ___, 2009 WL

236053, at *1 (11th Cir. Feb. 3, 2009) (per curiam) (holding that United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and Kimbrough v. United States, 552

U.S. ___, 128 S. Ct. 558 (2007), do not apply to § 3582(c)(2) proceedings and that

“a district court is bound by the limitations on its discretion imposed by

§ 3582(c)(2) and the applicable policy statements by the Sentencing


       1
        Crawford was originally sentenced to 292 months of imprisonment for conspiracy to
possess with intent to distribute cocaine base and possession with intent to distribute cocaine
base. See Crawford, 243 Fed. Appx. at 478. We affirmed on direct appeal. See United States v.
Stallworth, No. 95-3533, 121 F.3d 721 (11th Cir. July 22, 1997) (per curiam) (unpublished).

                                               2
Commission”). Accordingly, we AFFIRM Crawford’s sentence.

     AFFIRMED.




                                    3